United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         March 19, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-40322
                           Summary Calendar



REGINALD DEAN,

                                      Plaintiff-Appellant,

versus

SMITH COUNTY TEXAS; BECKY DEMPSEY;
J.B. SMITH; JACK SKEEN, JR.,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:02-CV-409
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Reginald Dean, Texas prisoner number 1165742, filed the

instant 42 U.S.C. § 1983 suit to seek redress for the defendants’

alleged failure to rule upon several pro se pleadings that he

filed while he was represented by counsel.    The district court

granted the defendants’ motion for summary judgment, and Dean

appeals this judgment.    This court reviews a district court’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40322
                                -2-

grant of summary judgment de novo.     Threadgill v. Prudential Sec.

Group, Inc., 145 F.3d 286, 292 (5th Cir. 1998).

     Dean has not shown that the district court erred in holding

that he had not established a violation of his federal rights.

There is no federal constitutional right to hybrid

representation.   See McKaskle v. Wiggins, 465 U.S. 168, 183

(1984).   To the extent that Dean is arguing that he enjoyed such

a right under state law, this argument is insufficient to show

that he should be permitted to proceed with the instant suit.

See Cousin v. Small, 325 F.3d 627, 631 (5th Cir. 2003), cert.

denied 124 S. Ct. 181 (2003).   Dean has not shown that the

district court erred in concluding that he had failed to raise a

viable claim under 42 U.S.C. § 1983.

     Dean likewise has not shown that the district court erred in

determining that defendants Dempsey and Smith were entitled to

qualified immunity, as he has not shown that these defendants

violated his clearly established federal constitutional rights.

See Bazan ex rel. Bazan v. Hidalgo County, 246 F.3d 481, 488 (5th

Cir. 2001).   Because Dean’s allegations against defendant Skeen

arise from Skeen’s performance of his prosecutorial activities,

the district court did not err in determining that Skeen was

entitled to absolute immunity.   See Bazan ex rel. Bazan v.

Hidalgo County, 246 F.3d 481, 488 (5th Cir. 2001).    Dean’s

failure to establish a violation of his federal rights renders

his claim against Smith County unavailing.     See Becerra v. Asher,
                           No. 03-40322
                                -3-

105 F.3d 1042, 1047-48 (5th Cir. 1997).   To the extent that Dean

is attempting to raise new claims on appeal, we decline to

consider these claims.   See Leverette v. Louisville Ladder Co.,

183 F.3d 339, 342 (5th Cir. 1999).

     Dean has shown no error in the judgment of the district

court.   Accordingly, that judgment is AFFIRMED.